                               Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 1 of 15 PageID #: 3644

LOANNUMBER   EFFECTIVE    RV   TRN           DESCRIPTION                      NXT DUE/REF               REVERSED   PRINCIPAL    ESCROW     AMOUNT    PRINCIPAL   INTEREST     ESCROW     SUSPENSE    OTHER

      2443   2/20/2012         EBS   Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment                 0           0          0          0           0           0           0          0

      2443   2/21/2012         NLD        Loan Disbursement            NL NewLoan Setup Balances                   56163.86       0       -58159.2   -56163.86      0           0         636.55    -2631.89

      2443   2/21/2012         ESA    Escrow Balance Adjustment        NL NewLoan Setup Balances                   56163.86    -4765.61   -4765.61      0           0        -4765.61       0          0

      2443   4/17/2012         ETD     Tax Escrow Disbursement                     31                              56163.86    -4825.96    -60.35       0           0         -60.35        0          0

      2443   4/17/2012         ETD     Tax Escrow Disbursement                     31                              56163.86    -5217.89   -391.93        0          0        -391.93        0          0

      2443    5/3/2012         SPR         Spread Payment                                                          56163.86    -5217.88    486.04       0           0          0.01         0       486.03

      2443    5/3/2012          R          Regular Payment                      2/1/2010                           56098.59    -5217.88      0        65.27       420.76        0           0       -486.03

      2443    5/3/2012         SPR         Spread Payment                                                          56098.59    -5217.87    486.04       0           0          0.01         0       486.03

      2443    5/3/2012          R          Regular Payment                      3/1/2010                           56032.83    -5217.87      0        65.76       420.27        0           0       -486.03

      2443    5/9/2012         PAP    Partial/Suspense Payment                                                     56032.83    -5217.87    85.57        0           0           0           0        85.57

      2443    7/5/2012         SPR         Spread Payment                                                          56032.83    -5217.86    486.04       0           0          0.01         0       486.03

      2443    7/5/2012          R          Regular Payment                      4/1/2010                           55966.58    -5217.86      0        66.25       419.78        0           0       -486.03

      2443    7/5/2012         SPR         Spread Payment                                                          55966.58    -5217.85    486.04       0           0          0.01         0       486.03

      2443    7/5/2012          R          Regular Payment                      5/1/2010                           55899.83    -5217.85      0        66.75       419.28        0           0       -486.03

      2443    7/5/2012         APR       Prepetition Payment                                                       55899.83    -5217.85    81.89        0           0           0         81.89        0

      2443   10/6/2012         LCW        Late Charge Waive                                                        55899.83    -5217.85     72.9        0           0           0           0        72.9

      2443   10/16/2012        ETD     Tax Escrow Disbursement                     31                              55899.83    -5278.2     -60.35       0           0         -60.35        0          0

      2443   10/16/2012        ETD     Tax Escrow Disbursement                     31                              55899.83    -5670.13   -391.93        0          0        -391.93        0          0

      2443   11/7/2012         APR       Prepetition Payment                                                       55899.83    -5670.13    2099.7       0           0           0         2099.7       0

      2443   11/7/2012         PAS   Altplan Suspense Adjustment                                                   55899.83    -5670.13      0          0           0           0        -2430.15   2430.15

      2443   11/7/2012         SPR         Spread Payment                                                          55899.83    -5670.13      0          0           0           0           0          0

      2443   11/7/2012          R          Regular Payment                      6/1/2010                           55832.58    -5670.13      0        67.25       418.78        0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55832.58    -5670.13      0          0           0           0           0          0

      2443   11/7/2012          R          Regular Payment                      7/1/2010                           55764.83    -5670.13      0        67.75       418.28        0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55764.83    -5670.13      0          0           0           0           0          0

      2443   11/7/2012          R          Regular Payment                      8/1/2010                           55696.57    -5670.13      0        68.26       417.77        0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55696.57    -5670.13      0          0           0           0           0          0

      2443   11/7/2012          R          Regular Payment                      9/1/2010                           55627.8     -5670.13      0        68.77       417.26        0           0       -486.03

      2443   11/7/2012         SPR         Spread Payment                                                          55627.8     -5670.13      0          0           0           0           0          0

      2443   11/7/2012          R          Regular Payment                     10/1/2010                           55558.51    -5670.13      0        69.29       416.74        0           0       -486.03

      2443   11/8/2012         SPR         Spread Payment                                                          55558.51    -5670.12    486.04       0           0          0.01         0       486.03

      2443   11/8/2012          R          Regular Payment                     11/1/2010                           55488.71    -5670.12      0         69.8       416.23        0           0       -486.03



                                                                                             CONFIDENTIAL                                                                               Ocwen000709

                                                                                                                                                                            Exhibit B
                   Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 2 of 15 PageID #: 3645
2443   11/8/2012   SPR         Spread Payment                                                  55488.71   -5670.11    486.04      0         0       0.01         0       486.03

2443   11/8/2012    R         Regular Payment                     12/1/2010                    55418.38   -5670.11      0       70.33     415.7       0          0       -486.03

2443   11/8/2012   SPR         Spread Payment                                                  55418.38   -5670.1     486.04      0         0       0.01         0       486.03

2443   11/8/2012    R         Regular Payment                      1/1/2011                    55347.53   -5670.1       0       70.85     415.18      0          0       -486.03

2443   11/8/2012   SPR         Spread Payment                                                  55347.53   -5670.09    486.04      0         0       0.01         0       486.03

2443   11/8/2012    R         Regular Payment                      2/1/2011                    55276.15   -5670.09      0       71.38     414.65      0          0       -486.03

2443   3/20/2013   EID      Insurance Escrow Disb      56 Lender placed Hazard Insurance       55276.15   -6503.09     -833       0         0       -833         0          0

2443   4/1/2013    SPR         Spread Payment                                                  55276.15   -6339.45   1066.31       0        0      163.64        0        902.67

2443   4/1/2013     R         Regular Payment                      3/1/2011                    55204.23   -6339.45      0       71.92     414.11      0          0       -486.03

2443   5/1/2013    ETD     Tax Escrow Disbursement                    31                       55204.23   -6399.85    -60.4       0         0       -60.4        0          0

2443   5/1/2013    ETD     Tax Escrow Disbursement                    31                       55204.23   -7249.8    -849.95      0         0      -849.95       0          0

2443   5/6/2013    SPR         Spread Payment                                                  55204.23   -7086.16    550.59      0         0      163.64        0        386.95

2443   5/6/2013     R         Regular Payment                      4/1/2011                    55131.77   -7086.16      0       72.46     413.57      0          0       -486.03

2443   5/6/2013    SPR         Spread Payment                                                  55131.77   -6922.52    649.67      0         0      163.64        0        486.03

2443   5/6/2013     R         Regular Payment                      5/1/2011                    55058.77   -6922.52      0         73      413.03      0          0       -486.03

2443   5/6/2013    SPR         Spread Payment                                                  55058.77   -6758.88    649.67      0         0      163.64        0        486.03

2443   5/6/2013     R         Regular Payment                      6/1/2011                    54985.22   -6758.88      0       73.55     412.48      0          0       -486.03

2443   5/6/2013    APR      Prepetition Payment                                                54985.22   -6157.9    5073.29      0         0      600.98     4472.31       0

2443   5/6/2013    PAS   Altplan Suspense Adjustment                                           54985.22   -6157.9       0         0         0        0        -4374.27   4374.27

2443   5/28/2013   EID      Insurance Escrow Disb      56 Lender placed Hazard Insurance       54985.22   -7124.9      -967       0         0       -967         0          0

2443   6/6/2013    SPR         Spread Payment                                                  54985.22   -6961.26   -3977.73     0         0      163.64        0       -4141.37

2443   6/6/2013     R         Regular Payment                      7/1/2011                    54911.12   -6961.26      0        74.1     411.93      0          0       -486.03

2443   6/6/2013    SPR         Spread Payment                                                  54911.12   -6797.62    649.67      0         0      163.64        0        486.03

2443   6/6/2013     R         Regular Payment                      8/1/2011                    54836.47   -6797.62      0       74.65     411.38      0          0       -486.03

2443   6/6/2013    SPR         Spread Payment                                                  54836.47   -6633.98    649.67      0         0      163.64        0        486.03

2443   6/6/2013    PRP       Principal Payment                                                 51672.04   -6633.98   3164.43    3164.43     0        0           0          0

2443   6/6/2013     R         Regular Payment                      9/1/2011                    51573.12   -6633.98      0       98.92     387.11      0          0       -486.03

2443   6/6/2013    APR      Prepetition Payment                                                51573.12   -6111.2     522.78      0         0      522.78        0          0

2443   7/5/2013    PAP    Partial/Suspense Payment                                             51573.12   -6111.2     486.04      0         0        0           0       486.04

2443   7/5/2013    APR      Prepetition Payment                                                51573.12   -5581.63    529.57      0         0      529.57        0          0

2443   8/5/2013    SPR         Spread Payment                                                  51573.12   -5417.99    486.04      0         0      163.64        0        322.4

2443   8/5/2013     R         Regular Payment                     10/1/2011                    51473.46   -5417.99      0       99.66     386.37      0          0       -486.03

2443   8/5/2013    APR      Prepetition Payment                                                51473.46   -4899.48    518.51      0         0      518.51        0          0

2443   9/6/2013    APR      Prepetition Payment                                                51473.46   -4370.22    529.26      0         0      529.26        0          0


                                                                                CONFIDENTIAL                                                                 Ocwen000710

                                                                                                                                                   Exhibit B
                    Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 3 of 15 PageID #: 3646
2443    9/6/2013     SPR          Spread Payment                                                    51473.46   -4206.58   486.04      0        0      163.64        0       322.4

2443    9/6/2013     R            Regular Payment                      11/1/2011                    51373.05   -4206.58      0      100.41   385.62      0         0       -486.03

2443    9/6/2013     PAP     Partial/Suspense Payment                                               51373.05   -4206.58    33.95      0        0        0          0        33.95

2443   10/7/2013     SPR          Spread Payment                                                    51373.05   -4042.94   486.04      0        0      163.64        0       322.4

2443   10/7/2013     R            Regular Payment                      12/1/2011                    51271.89   -4042.94      0      101.16   384.87      0         0       -486.03

2443   10/7/2013     APR        Prepetition Payment                                                 51271.89   -3514.07   528.87      0        0      528.87        0        0

2443   10/25/2013    ETD      Tax Escrow Disbursement                      31                       51271.89   -3574.47    -60.4      0        0       -60.4        0        0

2443   10/25/2013    ETD      Tax Escrow Disbursement                      31                       51271.89   -4424.42   -849.95     0        0      -849.95       0        0

2443   12/12/2013    SPR          Spread Payment                                                    51271.89   -4260.78   972.08      0        0      163.64        0      808.44

2443   12/12/2013    R            Regular Payment                       1/1/2012                    51169.97   -4260.78      0      101.92   384.11      0         0       -486.03

2443   12/12/2013    APR        Prepetition Payment                                                 51169.97   -4193.51    67.27      0        0       67.27        0        0

2443   3/10/2014     SPR          Spread Payment                                                    51169.97   -4029.87   452.74      0        0      163.64        0       289.1

2443   3/10/2014     R            Regular Payment                       2/1/2012                    51067.29   -4029.87      0      102.68   383.35      0         0       -486.03

2443   3/10/2014     SPR          Spread Payment                                                    51067.29   -3866.23   613.57      0        0      163.64        0      449.93

2443    4/8/2014     PAR    Prepetition Suspense Adjust                                             51067.29   -3866.23   -242.06     0        0        0        -242.06      0

2443    4/8/2014     SPR          Spread Payment                                                    51067.29   -3702.59   877.85      0        0      163.64        0      714.21

2443    4/8/2014     R            Regular Payment                       3/1/2012                    50963.84   -3702.59      0      103.45   382.58      0         0       -486.03

2443    4/8/2014     APR        Prepetition Payment                                                 50963.84   -2234.22   2038.87     0        0      1468.37      150      420.5

2443    4/9/2014     ETD      Tax Escrow Disbursement                      31                       50963.84   -2293.04   -58.82      0        0      -58.82        0        0

2443    4/9/2014     ETD      Tax Escrow Disbursement                      31                       50963.84   -2848.23   -555.19     0        0      -555.19       0        0

2443   4/10/2014     PAA    Suspense Balance Adjustment                                             50963.84   -2848.23   242.06      0        0        0          0       242.06

2443    5/7/2014     EID       Insurance Escrow Disb        56 Lender placed Hazard Insurance       50963.84   -3830.23    -982       0        0       -982        0         0

2443    6/6/2014     SPR          Spread Payment                                                    50963.84   -3666.59   358.51      0        0      163.64        0      194.87

2443    6/6/2014     R            Regular Payment                       4/1/2012                    50859.61   -3666.59      0      104.23   381.8       0         0       -486.03

2443    6/6/2014     SPR          Spread Payment                                                    50859.61   -3502.95   613.57      0        0      163.64        0      449.93

2443    6/6/2014     R            Regular Payment                       5/1/2012                    50754.6    -3502.95     0       105.01   381.02      0         0       -486.03

2443    6/6/2014     APR        Prepetition Payment                                                 50754.6    -3502.95   1999.73     0        0        0          0       1999.73

2443    7/8/2014     SPR          Spread Payment                                                    50754.6    -3339.31   486.04      0        0      163.64        0       322.4

2443    7/8/2014     R            Regular Payment                       6/1/2012                    50648.81   -3339.31      0      105.79   380.24      0         0       -486.03

2443    7/8/2014     APR        Prepetition Payment                                                 50648.81   -3339.31   519.82      0        0        0          0       519.82

2443   8/22/2014     PBA   BK Suspense Balance Adjustment                                           50648.81   -3339.31   -305.53     0        0        0          0       -305.53

2443   8/22/2014     PAA    Suspense Balance Adjustment                                             50648.81   -3339.31   305.53      0        0        0          0       305.53

2443    9/8/2014     SPR          Spread Payment                                                    50648.81   -3175.67   358.51      0        0      163.64        0      194.87

2443    9/8/2014     SPR          Spread Payment                                                    50648.81   -3012.03   613.57      0        0      163.64        0      449.93


                                                                                     CONFIDENTIAL                                                               Ocwen000711

                                                                                                                                                      Exhibit B
                    Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 4 of 15 PageID #: 3647
2443    9/8/2014     R           Regular Payment           7/1/2012                   50542.22   -3012.03      0      106.59   379.44      0          0       -486.03

2443    9/8/2014    APR        Prepetition Payment                                    50542.22   -3012.03    68.75      0        0        0           0        68.75

2443   9/15/2014    PAO    Postpetition Suspense Adjust                               50542.22   -3012.03   -242.06     0        0        0        -242.06       0

2443   9/15/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   242.06      0        0        0           0       242.06

2443   9/16/2014    PAR    Prepetition Suspense Adjust                                50542.22   -3012.03   -151.91     0        0        0        -151.91       0

2443   9/16/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   151.91      0        0        0           0       151.91

2443   9/17/2014    PBA   BK Suspense Balance Adjustment                              50542.22   -3012.03   -413.83     0        0        0           0       -413.83

2443   9/17/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   413.83      0        0        0           0       413.83

2443   9/26/2014    PAA    Suspense Balance Adjustment                                50542.22   -3012.03   -151.91     0        0        0           0       -151.91

2443   9/26/2014    PAR    Prepetition Suspense Adjust                                50542.22   -3012.03   151.91      0        0        0         151.91       0

2443   10/7/2014    SPR          Spread Payment                                       50542.22   -2848.39   -127.53     0        0      163.64        0       -291.17

2443   10/7/2014    SPR          Spread Payment                                       50542.22   -2684.75   613.57      0        0      163.64        0       449.93

2443   10/7/2014     R           Regular Payment           8/1/2012                   50434.84   -2684.75      0      107.38   378.65      0          0       -486.03

2443   10/7/2014    APR        Prepetition Payment                                    50434.84   -2684.75   519.95      0        0        0           0       519.95

2443   10/23/2014   ETD      Tax Escrow Disbursement          31                      50434.84   -2743.57   -58.82      0        0      -58.82        0         0

2443   10/23/2014   ETD      Tax Escrow Disbursement          31                      50434.84   -3298.76   -555.19     0        0      -555.19       0         0

2443   12/5/2014    SPR          Spread Payment                                       50434.84   -3135.12   369.98      0        0      163.64        0       206.34

2443   12/5/2014     R           Regular Payment           9/1/2012                   50326.65   -3135.12      0      108.19   377.84      0          0       -486.03

2443   12/5/2014    SPR          Spread Payment                                       50326.65   -2982.95    602.1      0        0      152.17        0       449.93

2443   12/5/2014     R           Regular Payment           10/1/2012                  50217.65   -2982.95      0       109     377.03      0          0       -486.03

2443   12/5/2014    APR        Prepetition Payment                                    50217.65   -2982.95   1036.25     0        0        0         984.05     52.2

2443   12/5/2014    PAS    Altplan Suspense Adjustment                                50217.65   -2982.95      0        0        0        0        -972.06    972.06

2443    1/9/2015    SPR          Spread Payment                                       50217.65   -2819.31   -127.53     0        0      163.64        0       -291.17

2443    1/9/2015     R           Regular Payment           11/1/2012                  50107.83   -2819.31      0      109.82   376.21      0          0       -486.03

2443    1/9/2015    SPR          Spread Payment                                       50107.83   -2655.67   613.57      0        0      163.64        0       449.93

2443    1/9/2015     R           Regular Payment           12/1/2012                  49997.19   -2655.67      0      110.64   375.39      0          0       -486.03

2443    1/9/2015    APR        Prepetition Payment                                    49997.19   -2655.67   1469.93     0        0        0        1469.93       0

2443    1/9/2015    PAS    Altplan Suspense Adjustment                                49997.19   -2655.67      0        0        0        0        -1458.09   1458.09

2443    2/9/2015    PAP     Partial/Suspense Payment                                  49997.19   -2655.67   486.04      0        0        0           0       486.04

2443    2/9/2015    APR        Prepetition Payment                                    49997.19   -2655.67    517.3      0        0        0         517.3       0

2443    2/9/2015    PAS    Altplan Suspense Adjustment                                49997.19   -2655.67      0        0        0        0        -486.03    486.03

2443    3/9/2015    PAP     Partial/Suspense Payment                                  49997.19   -2655.67   486.04      0        0        0           0       486.04

2443    3/9/2015    APR        Prepetition Payment                                    49997.19   -2655.67   516.89      0        0        0         516.89       0

2443    3/9/2015    PAS    Altplan Suspense Adjustment                                49997.19   -2655.67      0        0        0        0        -486.03    486.03


                                                                       CONFIDENTIAL                                                               Ocwen000712

                                                                                                                                        Exhibit B
                        Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 5 of 15 PageID #: 3648
2443   3/9/2015          SPR         Spread Payment                                      49997.19   -2655.67      0         0         0        0           0         0

2443   3/9/2015          R          Regular Payment          1/1/2013                    49885.72   -2655.67      0       111.47    374.56      0          0      -486.03

2443   4/7/2015          SPR         Spread Payment                                      49885.72   -2492.03   -2533.59     0         0      163.64        0      -2697.23

2443   4/7/2015          R          Regular Payment          2/1/2013                    49773.42   -2492.03      0       112.3     373.73      0          0      -486.03

2443   4/7/2015          SPR         Spread Payment                                      49773.42   -2328.39    613.57      0         0      163.64        0       449.93

2443   4/7/2015          R          Regular Payment          3/1/2013                    49660.28   -2328.39      0       113.14    372.89      0          0      -486.03

2443   4/7/2015          SPR         Spread Payment                                      49660.28   -2164.75    613.57      0         0      163.64        0       449.93

2443   4/7/2015          R          Regular Payment          4/1/2013                    49546.29   -2164.75      0       113.99    372.04      0          0      -486.03

2443   4/7/2015          SPR         Spread Payment                                      49546.29   -2001.11    613.57      0         0      163.64        0       449.93

2443   4/7/2015          R          Regular Payment          5/1/2013                    49431.44   -2001.11      0       114.85    371.18      0          0      -486.03

2443   4/7/2015          PRP       Principal Payment                                     48252.52   -2001.11   1178.92    1178.92     0        0           0         0

2443   4/7/2015          APR      Prepetition Payment                                    48252.52   -2001.11    516.48      0         0        0         516.48      0

2443   4/7/2015          PAS   Altplan Suspense Adjustment                               48252.52   -2001.11      0         0         0        0        -486.03   486.03

2443   4/7/2015          SPR         Spread Payment                                      48252.52   -2001.11      0         0         0        0           0         0

2443   4/7/2015          R          Regular Payment          6/1/2013                    48127.98   -2001.11      0       124.54    361.49      0          0      -486.03

2443   4/22/2015         ETD     Tax Escrow Disbursement       31                        48127.98   -2058.36    -57.25      0         0      -57.25        0         0

2443   4/22/2015         ETD     Tax Escrow Disbursement       31                        48127.98   -2647.92   -589.56       0        0      -589.56       0         0

2443   5/8/2015    **    APR      Prepetition Payment                         7/6/2015   48127.98   -2647.92    486.04      0         0        0         486.04      0

2443   5/8/2015    **    PAS   Altplan Suspense Adjustment                    7/6/2015   48127.98   -2647.92      0         0         0        0        -486.03   486.03

2443   5/8/2015    **    APR      Prepetition Payment                         7/6/2015   48127.98   -2647.92    516.06      0         0        0         516.06      0

2443   5/8/2015    **    PAS   Altplan Suspense Adjustment                    7/6/2015   48127.98   -2647.92      0         0         0        0        -486.03   486.03

2443   5/8/2015    **    SPR         Spread Payment                           7/6/2015   48127.98   -2647.92      0         0         0        0           0         0

2443   5/8/2015    **     R         Regular Payment          7/1/2013         7/6/2015   48002.51   -2647.92      0       125.47    360.56      0          0      -486.03

2443   5/8/2015    **    SPR         Spread Payment                           7/6/2015   48002.51   -2647.92      0         0         0        0           0         0

2443   5/8/2015    **     R         Regular Payment          8/1/2013         7/6/2015   47876.1    -2647.92      0       126.41    359.62      0          0      -486.03

2443   5/8/2015          PAP    Partial/Suspense Payment                                 48127.98   -2647.92    486.04      0         0        0           0      486.04

2443   5/8/2015          PAP    Partial/Suspense Payment                                 48127.98   -2647.92    516.06      0         0        0           0      516.06

2443   6/5/2015    **    APR      Prepetition Payment                         7/6/2015   47876.1    -2647.92    486.04      0         0        0         486.04      0

2443   6/5/2015    **    PAS   Altplan Suspense Adjustment                    7/6/2015   47876.1    -2647.92      0         0         0        0        -486.03   486.03

2443   6/5/2015    **    APR      Prepetition Payment                         7/6/2015   47876.1    -2647.92    489.29      0         0        0         489.29      0

2443   6/5/2015    **    PAS   Altplan Suspense Adjustment                    7/6/2015   47876.1    -2647.92      0         0         0        0        -486.03   486.03

2443   6/5/2015    **    SPR         Spread Payment                           7/6/2015   47876.1    -2647.92      0         0         0        0           0         0

2443   6/5/2015    **     R         Regular Payment          9/1/2013         7/6/2015   47748.74   -2647.92      0       127.36    358.67      0          0      -486.03

2443   6/5/2015    **    SPR         Spread Payment                           7/6/2015   47748.74   -2647.92      0         0         0        0           0         0


                                                                        CONFIDENTIAL                                                                   Ocwen000713

                                                                                                                                             Exhibit B
                       Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 6 of 15 PageID #: 3649
2443   6/5/2015   **    R         Regular Payment                     10/1/2013                7/6/2015    47620.43   -2647.92      0      128.31    357.72      0          0      -486.03

2443   6/5/2015        SPR         Spread Payment                                                          48127.98   -2484.28   -127.53      0        0       163.64       0      -291.17

2443   6/5/2015         R         Regular Payment                      7/1/2013                            48002.51   -2484.28      0      125.47    360.56      0          0      -486.03

2443   6/5/2015        SPR         Spread Payment                                                          48002.51   -2320.64   613.57      0         0       163.64       0      449.93

2443   6/5/2015         R         Regular Payment                      8/1/2013                            47876.1    -2320.64     0       126.41    359.62      0          0      -486.03

2443   6/5/2015        PAP    Partial/Suspense Payment                                                     47876.1    -2320.64   489.29      0         0         0          0      489.29

2443   6/5/2015        SPR         Spread Payment                                                          47876.1     -2157       0         0         0       163.64       0      -163.64

2443   6/5/2015         R         Regular Payment                      9/1/2013                            47748.74    -2157       0       127.36    358.67      0          0      -486.03

2443   7/6/2015   RV    R         Regular Payment                      9/1/2013                            47369.5     -2157       0       -128.31   -357.72     0          0      486.03

2443   7/6/2015   RV   SPR         Spread Payment                                                          47369.5     -2157       0         0         0         0          0        0

2443   7/6/2015   RV    R         Regular Payment                      8/1/2013                            47496.86    -2157       0       -127.36   -358.67     0          0      486.03

2443   7/6/2015   RV   SPR         Spread Payment                                                          47496.86    -2157       0         0         0         0          0        0

2443   7/6/2015   RV   PAS   Altplan Suspense Adjustment                                                   47496.86    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR      Prepetition Payment                                                        47496.86    -2157     -489.29      0        0         0       -489.29      0

2443   7/6/2015   RV   PAS   Altplan Suspense Adjustment                                                   47496.86    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR      Prepetition Payment                                                        47496.86    -2157     -486.04      0        0         0       -486.04      0

2443   7/6/2015   RV    R         Regular Payment                      7/1/2013                            47623.27    -2157       0       -126.41   -359.62     0          0      486.03

2443   7/6/2015   RV   SPR         Spread Payment                                                          47623.27    -2157       0         0         0         0          0        0

2443   7/6/2015   RV    R         Regular Payment                      6/1/2013                            47748.74    -2157       0       -125.47   -360.56     0          0      486.03

2443   7/6/2015   RV   SPR         Spread Payment                                                          47748.74    -2157       0         0         0         0          0        0

2443   7/6/2015   RV   PAS   Altplan Suspense Adjustment                                                   47748.74    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR      Prepetition Payment                                                        47748.74    -2157     -516.06      0        0         0       -516.06      0

2443   7/6/2015   RV   PAS   Altplan Suspense Adjustment                                                   47748.74    -2157       0         0         0         0        486.03   -486.03

2443   7/6/2015   RV   APR      Prepetition Payment                                                        47748.74    -2157     -486.04      0        0         0       -486.04      0

2443   7/7/2015        EID     Insurance Escrow Disb       56 Lender placed Hazard Insurance               47748.74    -2852      -695       0         0        -695        0        0

2443   7/8/2015   **   APR      Prepetition Payment                                            7/22/2015   47748.74    -2852     486.04      0         0         0        486.04      0

2443   7/8/2015   **   PAS   Altplan Suspense Adjustment                                       7/22/2015   47748.74    -2852       0         0         0         0       -486.03   486.03

2443   7/8/2015   **   APR      Prepetition Payment                                            7/22/2015   47748.74    -2852     409.98      0         0         0        409.98      0

2443   7/8/2015   **   PAS   Altplan Suspense Adjustment                                       7/22/2015   47748.74    -2852       0         0         0         0       -486.03   486.03

2443   7/8/2015   **   SPR         Spread Payment                                              7/22/2015   47748.74    -2852       0         0         0         0          0        0

2443   7/8/2015   **    R         Regular Payment                     10/1/2013                7/22/2015   47620.43    -2852       0       128.31    357.72      0          0      -486.03

2443   7/8/2015   **   SPR         Spread Payment                                              7/22/2015   47620.43    -2852       0         0         0         0          0        0

2443   7/8/2015   **    R         Regular Payment                     11/1/2013                7/22/2015   47491.16    -2852       0       129.27    356.76      0          0      -486.03

2443   7/8/2015        SPR         Spread Payment                                                          47748.74   -2688.36   486.04      0         0       163.64       0       322.4


                                                                                    CONFIDENTIAL                                                                        Ocwen000714

                                                                                                                                                               Exhibit B
                         Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 7 of 15 PageID #: 3650
2443    7/8/2015         APR       Prepetition Payment                                                47748.74   -2688.36   409.98      0         0         0         409.98      0

2443    7/8/2015         PAS   Altplan Suspense Adjustment                                            47748.74   -2688.36      0        0         0         0        -486.03   486.03

2443    7/8/2015         SPR         Spread Payment                                                   47748.74   -2688.36      0        0         0         0           0        0

2443    7/8/2015          R          Regular Payment                     10/1/2013                    47620.43   -2688.36      0      128.31    357.72       0          0      -486.03

2443   7/22/2015    RV    R          Regular Payment                     10/1/2013                    47492.12   -2688.36      0      -129.27   -356.76      0          0      486.03

2443   7/22/2015    RV   SPR         Spread Payment                                                   47492.12   -2688.36      0        0         0         0           0        0

2443   7/22/2015    RV    R          Regular Payment                      9/1/2013                    47620.43   -2688.36      0      -128.31   -357.72      0          0      486.03

2443   7/22/2015    RV   SPR         Spread Payment                                                   47620.43   -2688.36      0        0         0         0           0        0

2443   7/22/2015    RV   PAS   Altplan Suspense Adjustment                                            47620.43   -2688.36      0        0         0         0         486.03   -486.03

2443   7/22/2015    RV   APR       Prepetition Payment                                                47620.43   -2688.36   -409.98      0        0         0        -409.98      0

2443   7/22/2015    RV   PAS   Altplan Suspense Adjustment                                            47620.43   -2688.36      0        0         0         0         486.03   -486.03

2443   7/22/2015    RV   APR       Prepetition Payment                                                47620.43   -2688.36   -486.04      0        0         0        -486.04      0

2443    8/6/2015         EBS   Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment       47620.43   -2688.36      0        0         0         0           0        0

2443    8/7/2015         PAP    Partial/Suspense Payment                                              47620.43   -2688.36   486.04      0         0         0           0      486.04

2443    9/9/2015         SPR         Spread Payment                                                   47620.43   -2524.72   486.04      0         0       163.64        0       322.4

2443    9/9/2015          R          Regular Payment                     11/1/2013                    47491.16   -2524.72      0      129.27    356.76       0          0      -486.03

2443   10/6/2015         SPR         Spread Payment                                                   47491.16   -2361.08   486.04      0         0       163.64        0       322.4

2443   10/6/2015          R          Regular Payment                     12/1/2013                    47360.92   -2361.08      0      130.24    355.79       0          0      -486.03

2443   10/21/2015        ETD     Tax Escrow Disbursement                     31                       47360.92   -2418.33   -57.25      0         0       -57.25        0        0

2443   10/21/2015        ETD     Tax Escrow Disbursement                     31                       47360.92   -3007.89   -589.56      0        0       -589.56       0        0

2443   11/9/2015         SPR         Spread Payment                                                   47360.92   -2910.35   486.04      0         0        97.54        0       388.5

2443   11/9/2015          R          Regular Payment                      1/1/2014                    47265.8    -2910.35     0       95.12     354.81       0          0      -449.93

2443   11/19/2015        MIR   MIpremium Refund Susp Bucket                                           47265.8    -2910.35    2.82       0         0         0           0       2.82

2443   12/7/2015         APR       Prepetition Payment                                                47265.8    -2910.35   486.04      0         0         0         486.04      0

2443   12/7/2015         PAS   Altplan Suspense Adjustment                                            47265.8    -2910.35     0         0         0         0        -486.03   486.03

2443   12/7/2015         SPR         Spread Payment                                                   47265.8    -2910.35     0         0         0         0           0        0

2443   12/7/2015          R          Regular Payment                      2/1/2014                    47169.97   -2910.35      0      95.83     354.1        0          0      -449.93

2443   1/11/2016         SPR         Spread Payment                                                   47169.97   -2812.81   486.04      0         0        97.54        0       388.5

2443   1/11/2016          R          Regular Payment                      3/1/2014                    47073.42   -2812.81      0      96.55     353.38       0          0      -449.93

2443    2/5/2016         SPR         Spread Payment                                                   47073.42   -2715.27   486.04      0         0        97.54        0       388.5

2443    2/5/2016          R          Regular Payment                      4/1/2014                    46976.15   -2715.27      0      97.27     352.66       0          0      -449.93

2443    3/4/2016         APR       Prepetition Payment                                                46976.15   -2715.27   486.04      0         0         0         486.04      0

2443    3/4/2016         PAS   Altplan Suspense Adjustment                                            46976.15   -2715.27      0        0         0         0        -486.03   486.03

2443    3/4/2016         SPR         Spread Payment                                                   46976.15   -2715.27      0        0         0         0           0        0


                                                                                       CONFIDENTIAL                                                                 Ocwen000715

                                                                                                                                                          Exhibit B
                        Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 8 of 15 PageID #: 3651
2443   3/4/2016          R           Regular Payment                       5/1/2014                            46878.15   -2715.27      0         98       351.93      0         0       -449.93

2443   4/11/2016        PAP     Partial/Suspense Payment                                                       46878.15   -2715.27   486.04        0         0        0          0       486.04

2443   4/11/2016        SPR          Spread Payment                                                            46878.15   -2617.73      0          0         0       97.54        0      -97.54

2443   4/11/2016         R           Regular Payment                       6/1/2014                            46779.42   -2617.73      0        98.73     351.2       0         0       -449.93

2443   4/13/2016        ETD      Tax Escrow Disbursement                      31                               46779.42   -2674.08   -56.35        0         0      -56.35        0        0

2443   4/13/2016        ETD      Tax Escrow Disbursement                      31                               46779.42   -3266.03   -591.95       0         0      -591.95       0        0

2443   5/9/2016         SPR          Spread Payment                                                            46779.42   -3206.63   486.04        0         0       59.4        0       426.64

2443   5/9/2016          R           Regular Payment                       7/1/2014                            46679.95   -3206.63      0        99.47     350.46      0         0       -449.93

2443   5/9/2016         SPR          Spread Payment                                                            46679.95   -3109.09     574         0         0       97.54        0      476.46

2443   5/9/2016          R           Regular Payment                       8/1/2014                            46579.73   -3109.09      0       100.22     349.71      0         0       -449.93

2443   5/29/2016        SPR          Spread Payment                                                            46579.73   -3011.55     600         0         0       97.54        0      502.46

2443   5/29/2016         R           Regular Payment                       9/1/2014                            46478.76   -3011.55      0       100.97     348.96      0         0       -449.93

2443   7/5/2016    **   AFB        Forbearance Payment                                             7/18/2016   46478.76   -3011.55     600         0         0        0          600       0

2443   7/5/2016    **   PAS    Altplan Suspense Adjustment                                         7/18/2016   46478.76   -3011.55      0          0         0        0         -600       600

2443   7/5/2016    **   SPR          Spread Payment                                                7/18/2016   46478.76   -2914.01      0          0         0       97.54        0      -97.54

2443   7/5/2016    **    R           Regular Payment                      10/1/2014                7/18/2016   46377.03   -2914.01      0       101.73     348.2       0         0       -449.93

2443   7/12/2016        EID       Insurance Escrow Disb        56 Lender placed Hazard Insurance               46478.76   -3706.55    -695         0         0       -695        0         0

2443   7/18/2016   RV    R           Regular Payment                       9/1/2014                            46478.76   -3609.01      0       -101.73    -348.2      0         0       449.93

2443   7/18/2016   RV   SPR          Spread Payment                                                            46478.76   -3706.55      0          0         0      -97.54        0       97.54

2443   7/18/2016   RV   PAS    Altplan Suspense Adjustment                                                     46478.76   -3706.55      0          0         0        0          600      -600

2443   7/18/2016   RV   AFB        Forbearance Payment                                                         46478.76   -3706.55    -600         0         0        0         -600       0

2443   7/18/2016   **   SPR          Spread Payment                                                11/7/2016   46478.76   -3609.01     600         0         0       97.54        0      502.46

2443   7/18/2016   **    R           Regular Payment                      10/1/2014                11/7/2016   46377.03   -3609.01      0       101.73     348.2       0         0       -449.93

2443   8/1/2016         ESA     Escrow Balance Adjustment                                                      46478.76   -2267.75   1438.8        0         0      1438.8        0        0

2443   8/2/2016    **   PAP      Partial/Suspense Payment                                          11/7/2016   46377.03   -2170.21     600         0         0        0          0        600

2443   8/4/2016    **   PRA    Principal Balance Adjustment                                        11/7/2016   50822.11   -2267.75   -4343.35   -4343.35     0        0          0         0

2443   8/4/2016    **   ESA     Escrow Balance Adjustment                                          11/7/2016   46478.76   -2922.31   -654.56       0         0      -654.56       0        0

2443   8/4/2016    **   PBA   BK Suspense Balance Adjustment                                       11/7/2016   46478.76   -2267.75   -437.82       0         0        0          0       -437.82

2443   8/4/2016    **   PAA    Suspense Balance Adjustment                                         11/7/2016   50720.38   -2824.77   -131.59       0         0        0          0       -131.59

2443   8/4/2016    **   PAR    Prepetition Suspense Adjust                                         11/7/2016   50720.38   -2824.77   -106.46       0         0        0        -106.46      0

2443   8/4/2016    **   SPR          Spread Payment                                                11/7/2016   46478.76   -2170.21    547.47       0         0       97.54        0      449.93

2443   8/4/2016    **    R           Regular Payment                      11/1/2014                11/7/2016   50650.43   -2727.23      0        69.95     379.98      0         0       -449.93

2443   8/4/2016    **   SPR          Spread Payment                                                11/7/2016   46478.76   -2727.23    547.47       0         0       97.54        0      449.93

2443   8/4/2016    **    R           Regular Payment                      12/1/2014                11/7/2016   50579.96   -2629.69      0        70.47     379.46      0         0       -449.93


                                                                                        CONFIDENTIAL                                                                          Ocwen000716

                                                                                                                                                                    Exhibit B
                         Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 9 of 15 PageID #: 3652
2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2727.23   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        1/1/2015          11/7/2016   50508.96   -2532.15      0       71     378.93       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2532.15   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        2/1/2015          11/7/2016   50437.43   -2434.61      0      71.53    378.4       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2434.61   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        3/1/2015          11/7/2016   50365.36   -2337.07      0      72.07   377.86       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2337.07   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        4/1/2015          11/7/2016   50292.75   -2239.53      0      72.61   377.32       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2239.53   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        5/1/2015          11/7/2016   50219.6    -2141.99      0      73.15   376.78       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2239.53   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        6/1/2015          11/7/2016   50145.9    -2044.45      0      73.7    376.23       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2141.99   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        7/1/2015          11/7/2016   50071.65   -1946.91      0      74.25   375.68       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -2044.45   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        8/1/2015          11/7/2016   49996.84   -1849.37      0      74.81   375.12       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   46478.76   -1946.91   547.47     0        0        97.54      0     449.93

2443    8/4/2016    **     R        Regular Payment        9/1/2015          11/7/2016   49921.47   -1751.83      0      75.37   374.56       0        0     -449.93

2443    8/4/2016    **    SPR       Spread Payment                           11/7/2016   49921.47   -1654.29      0       0        0        97.54      0     -97.54

2443    8/4/2016    **     R        Regular Payment        10/1/2015         11/7/2016   49845.54   -1654.29      0      75.93     374       0         0     -449.93

2443   8/29/2016    **    PAP   Partial/Suspense Payment                     9/8/2016    49845.54   -1654.29     600      0        0         0         0      600

2443   8/29/2016    **    SPR       Spread Payment                           11/7/2016   49845.54   -1556.75     600      0        0        97.54      0     502.46

2443   8/29/2016    **     R        Regular Payment        11/1/2015         11/7/2016   49769.04   -1556.75      0      76.5    373.43       0        0     -449.93

2443   8/30/2016    **    SPR       Spread Payment                           9/8/2016    49845.54   -1556.75   654.56     0        0        97.54      0     557.02

2443   8/30/2016    **     R        Regular Payment        11/1/2015         9/8/2016    49769.04   -1556.75      0      76.5    373.43       0        0     -449.93

2443   8/30/2016          EXW        Expense Waive                                       46478.76   -2267.75   348.39     0        0         0         0     348.39

2443   8/30/2016    **    SPR       Spread Payment                           11/7/2016   49769.04   -1459.21   654.56     0        0        97.54      0     557.02

2443   8/30/2016    **     R        Regular Payment        12/1/2015         11/7/2016   49691.96   -1459.21      0      77.08   372.85       0        0     -449.93

2443    9/8/2016    RV     R        Regular Payment        10/1/2015                     49845.54   -1556.75      0      -76.5   -373.43      0        0     449.93

2443    9/8/2016    RV    SPR       Spread Payment                                       49845.54   -1654.29   -654.56     0       0       -97.54      0     -557.02

2443    9/8/2016    RV    PAP   Partial/Suspense Payment                                 49845.54   -1654.29    -600      0        0         0         0      -600

2443   10/4/2016    **    SPR       Spread Payment                           11/7/2016   49691.96   -1361.67     600      0        0        97.54      0     502.46

2443   10/4/2016    **     R        Regular Payment        1/1/2016          11/7/2016   49628.73   -1361.67      0      63.23   372.28       0        0     -435.51

2443   10/11/2016   **    SPR       Spread Payment                           11/7/2016   49628.73   -1264.13   253.95     0        0        97.54      0     156.41


                                                                       CONFIDENTIAL                                                                 Ocwen000717

                                                                                                                                           Exhibit B
                         Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 10 of 15 PageID #:
                                                             3653
2443   10/11/2016   **    R          Regular Payment                      2/1/2016                11/7/2016   49565.02   -1264.13      0      63.71    371.8        0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11   -1628.06   656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      3/1/2016                11/7/2016   49500.83   -1042.82      0      64.19    371.32       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11   -1406.75   656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      4/1/2016                11/7/2016   49436.16   -821.51       0      64.67    370.84       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11   -1185.44   656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      5/1/2016                11/7/2016   49371.01    -600.2       0      65.15    370.36       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11   -964.13    656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      6/1/2016                11/7/2016   49305.37   -378.89       0      65.64    369.87       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11   -742.82    656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      7/1/2016                11/7/2016   49239.24   -157.58       0      66.13    369.38       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11   -521.51    656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      8/1/2016                11/7/2016   49172.61    63.73       0       66.63    368.88       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11    -300.2    656.82      0        0       221.31        0      435.51

2443   10/11/2016   **    R          Regular Payment                      9/1/2016                11/7/2016   49105.48    285.04       0      67.13    368.38       0          0      -435.51

2443   10/11/2016   **   SPR         Spread Payment                                               11/7/2016   50822.11    -89.38    646.33      0        0       210.82        0      435.51

2443   10/11/2016   **    R          Regular Payment                     10/1/2016                11/7/2016   49037.85    495.86       0      67.63    367.88       0          0      -435.51

2443   10/12/2016   **   PAR   Prepetition Suspense Adjust                                        11/7/2016   49037.85    495.86    -85.83      0        0         0         -85.83      0

2443   10/12/2016   **   PAP     Partial/Suspense Payment                                         11/7/2016   49037.85    495.86     85.83      0        0         0           0       85.83

2443   10/12/2016   **   SPR         Spread Payment                                               11/7/2016   49037.85    717.17      655       0        0       221.31        0      433.69

2443   10/12/2016   **    R          Regular Payment                     11/1/2016                11/7/2016   48969.72    717.17       0      68.13    367.38       0          0      -435.51

2443   10/12/2016   **   PAA   Suspense Balance Adjustment                                        11/7/2016   48969.72    717.17    -84.01      0        0         0           0      -84.01

2443   10/12/2016   **   PRP        Principal Payment                                             11/7/2016   48885.71    717.17     84.01    84.01      0         0           0        0

2443   10/14/2016   **   EBS   Bankruptcy Escrow Adjustment   99 POC Escrow Shortage Adjustment   11/7/2016   50822.11   -89.38       0         0        0         0           0        0

2443   10/14/2016   **   PAS   Altplan Suspense Adjustment                                        11/7/2016   50822.11    -89.38       0        0        0         0           0        0

2443   10/17/2016        ETD     Tax Escrow Disbursement                     31                               46478.76   -2324.1    -56.35      0        0       -56.35        0        0

2443   10/17/2016        ETD     Tax Escrow Disbursement                     31                               46478.76   -2916.05   -591.95     0        0       -591.95       0        0

2443   11/7/2016    RV   PRP        Principal Payment                                                         48969.72    68.87     -84.01    -84.01      0        0           0        0

2443   11/7/2016    RV   PAA   Suspense Balance Adjustment                                                    48969.72    68.87      84.01      0        0         0           0       84.01

2443   11/7/2016    RV    R          Regular Payment                     10/1/2016                            49037.85    68.87       0       -68.13   -367.38      0          0      435.51

2443   11/7/2016    RV   SPR         Spread Payment                                                           49037.85   -152.44     -655       0        0       -221.31       0      -433.69

2443   11/7/2016    RV   PAP     Partial/Suspense Payment                                                     49037.85   -152.44    -85.83      0        0         0           0      -85.83

2443   11/7/2016    RV   PAR   Prepetition Suspense Adjust                                                    49037.85   -152.44     85.83      0        0         0         85.83      0

2443   11/7/2016    RV    R          Regular Payment                      9/1/2016                            49105.48   -152.44       0      -67.63   -367.88      0          0      435.51


                                                                                       CONFIDENTIAL                                                                        Ocwen000718

                                                                                                                                                                 Exhibit B
                        Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 11 of 15 PageID #:
                                                            3654
443   11/7/2016   RV    R         Regular Payment          8/1/2016                   49172.61   -152.44      0      -67.13    -368.38     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          7/1/2016                   49239.24   -152.44      0      -66.63    -368.88     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          6/1/2016                   49305.37   -152.44      0      -66.13    -369.38     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          5/1/2016                   49371.01   -152.44      0      -65.64    -369.87     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          4/1/2016                   49436.16   -152.44      0      -65.15    -370.36     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          3/1/2016                   49500.83   -152.44      0      -64.67    -370.84     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          2/1/2016                   49565.02   -152.44      0      -64.19    -371.32     0          0      435.51

443   11/7/2016   RV    R         Regular Payment          1/1/2016                   49628.73   -152.44      0      -63.71    -371.8      0          0      435.51

443   11/7/2016   RV   SPR         Spread Payment                                     49628.73   -249.98   -253.95     0         0       -97.54       0      -156.41

443   11/7/2016   RV    R         Regular Payment          12/1/2015                  49691.96   -249.98      0      -63.23    -372.28     0          0      435.51

443   11/7/2016   RV   SPR         Spread Payment                                     49691.96   -347.52    -600       0         0       -97.54       0      -502.46

443   11/7/2016   RV    R         Regular Payment          11/1/2015                  49769.04   -347.52      0      -77.08    -372.85     0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     49769.04   -445.06   -654.56     0         0       -97.54       0      -557.02

443   11/7/2016   RV    R         Regular Payment          10/1/2015                  49845.54   -445.06      0      -76.5     -373.43     0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     49845.54   -542.6     -600       0         0       -97.54       0      -502.46

443   11/7/2016   RV    R         Regular Payment          9/1/2015                   49921.47   -542.6       0      -75.93     -374       0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     49921.47   -640.14      0        0         0       -97.54       0      97.54

443   11/7/2016   RV    R         Regular Payment          8/1/2015                   49996.84   -640.14      0      -75.37    -374.56     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          7/1/2015                   50071.65   -640.14      0      -74.81    -375.12     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          6/1/2015                   50145.9    -640.14     0       -74.25    -375.68     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          5/1/2015                   50219.6    -640.14     0       -73.7     -376.23     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          4/1/2015                   50292.75   -640.14      0      -73.15    -376.78     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          3/1/2015                   50365.36   -640.14      0      -72.61    -377.32     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          2/1/2015                   50437.43   -640.14      0      -72.07    -377.86     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          1/1/2015                   50508.96   -640.14      0      -71.53    -378.4      0          0      449.93

443   11/7/2016   RV    R         Regular Payment          12/1/2014                  50579.96   -640.14      0       -71      -378.93     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          11/1/2014                  50650.43   -640.14      0      -70.47    -379.46     0          0      449.93

443   11/7/2016   RV    R         Regular Payment          10/1/2014                  50720.38   -640.14      0      -69.95    -379.98     0          0      449.93

443   11/7/2016   RV   PAR   Prepetition Suspense Adjust                              50720.38   -640.14   106.46      0         0         0        106.46     0

443   11/7/2016   RV   PAA   Suspense Balance Adjustment                              50720.38   -640.14   131.59      0         0         0          0      131.59

443   11/7/2016   RV   PAP    Partial/Suspense Payment                                50720.38   -640.14    -600       0         0         0          0       -600

443   11/7/2016   RV    R         Regular Payment          9/1/2014                   50822.11   -640.14      0      -101.73   -348.2      0          0      449.93

443   11/7/2016   RV   SPR         Spread Payment                                     50822.11   -737.68    -600       0         0       -97.54       0      -502.46

443   11/7/2016   RV   PAS   Altplan Suspense Adjustment                              50822.11   -737.68      0        0         0         0          0        0


                                                                       CONFIDENTIAL                                                               Ocwen000719

                                                                                                                                         Exhibit B
                          Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 12 of 15 PageID #:
                                                              3655
2443   11/7/2016    RV   EBS    Bankruptcy Escrow Adjustment    99 POC Escrow Shortage Adjustment       50822.11   -737.68        0         0         0        0          0          0

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11    -948.5     -646.33      0         0      -210.82       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1169.81    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1391.12    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1612.43    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -1833.74    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -2055.05    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -2276.36    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   SPR          Spread Payment                                                    50822.11   -2497.67    -656.82       0        0      -221.31       0      -435.51

2443   11/7/2016    RV   PRA    Principal Balance Adjustment                                            46478.76   -2497.67    4343.35    4343.35     0        0          0          0

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2595.21    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2692.75    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2790.29    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2887.83    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2985.37    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3082.91    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3180.45    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3277.99    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3375.53    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -3473.07    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016    RV   ESA     Escrow Balance Adjustment                                              46478.76   -2818.51    654.56       0         0      654.56        0         0

2443   11/7/2016    RV   PBA   BK Suspense Balance Adjustment                                           46478.76   -2818.51    437.82       0         0        0          0        437.82

2443   11/7/2016    RV   SPR          Spread Payment                                                    46478.76   -2916.05    -547.47       0        0      -97.54        0      -449.93

2443   11/7/2016         PAP     Partial/Suspense Payment                                               46478.76   -2916.05    1502.37       0        0        0          0       1502.37

2443   11/7/2016         IVS         Investor Suspense                                                  46478.76   -2916.05    8053.6       0         0        0          0        8053.6

2443   11/8/2016         PAR    Prepetition Suspense Adjust                                             46478.76   -2916.05    -192.29       0        0        0        -192.29      0

2443   11/8/2016         PAA    Suspense Balance Adjustment                                             46478.76   -2916.05    192.29       0         0        0          0        192.29

2443   11/8/2016         PBA   BK Suspense Balance Adjustment                                           46478.76   -2916.05    -437.82       0        0        0          0       -437.82

2443   11/8/2016         PAA    Suspense Balance Adjustment                                             46478.76   -2916.05    437.82       0         0        0          0        437.82

2443   11/8/2016         PAP     Partial/Suspense Payment                                               46478.76   -2916.05      600        0         0        0          0         600

2443   11/15/2016        IVA    Investor Suspense Adjustment                                            46478.76   -2916.05    -8053.6       0        0        0          0       -8053.6

2443   11/15/2016        PAP      Partial/Suspense Payment                                              46478.76   -2916.05    8053.6       0         0        0          0        8053.6

2443   11/15/2016        RMS   Regular Multiple/Spread Paymen              10/1/2014                    46377.03   -2818.51   -10044.32   101.73    348.2     97.54        0      -10591.79

2443   11/15/2016        RMS   Regular Multiple/Spread Paymen              11/1/2014                    46274.54   -2720.97    547.47     102.49    347.44    97.54        0         0


                                                                                         CONFIDENTIAL                                                                  Ocwen000720

                                                                                                                                                             Exhibit B
                     Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 13 of 15 PageID #:
                                                         3656
2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   12/1/2014                  46171.28   -2623.43    547.47     103.26    346.67    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   1/1/2015                   46067.25   -2525.89    547.47     104.03    345.9     97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   2/1/2015                   45962.44   -2428.35    547.47     104.81    345.12    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   3/1/2015                   45856.85   -2330.81    547.47     105.59    344.34    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   4/1/2015                   45750.46   -2233.27    547.47     106.39    343.54    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   5/1/2015                   45643.28   -2135.73    547.47     107.18    342.75    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   6/1/2015                   45535.29   -2038.19    547.47     107.99    341.94    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   7/1/2015                   45426.5    -1940.65   547.47     108.79     341.14    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   8/1/2015                   45316.89   -1843.11    547.47     109.61    340.32    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   9/1/2015                   45206.46   -1745.57    547.47     110.43    339.5     97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   10/1/2015                  45095.2    -1648.03   547.47     111.26     338.67    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   11/1/2015                  44983.11   -1550.49    547.47     112.09    337.84    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   12/1/2015                  44870.18   -1452.95    547.47     112.93     337      97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   1/1/2016                   44770.82   -1355.41    533.05     99.36     336.15    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   2/1/2016                   44670.72   -1257.87    533.05     100.1     335.41    97.54       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   3/1/2016                   44569.87   -1036.56    656.82     100.85    334.66   221.31       0       0

2443   11/15/2016   RMS   Regular Multiple/Spread Paymen   4/1/2016                   44468.26   -815.25     656.82    101.61     333.9    221.31       0       0

2443   12/14/2016   RET         Payment Returned           4/1/2016                   44468.26   -815.25      600         0         0        0          0      600

2443   12/15/2016   FEW             Fee Waive                                         44468.26   -815.25       5          0         0        0          0       5

2443    1/4/2017    PRA    Principal Balance Adjustment                               48811.61   -815.25    -4343.35   -4343.35     0        0          0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   5/1/2016                   48709.24   -593.94     402.43    102.37     333.14   221.31       0     -254.39

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   6/1/2016                   48606.1    -372.63    656.82     103.14     332.37   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   7/1/2016                   48502.19   -151.32     656.82    103.91     331.6    221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   8/1/2016                   48397.5     69.99     656.82     104.69     330.82   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   9/1/2016                   48292.03    291.3     656.82     105.47     330.04   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   10/1/2016                  48185.77    512.61     656.82    106.26     329.25   221.31       0       0

2443    1/4/2017    RMS   Regular Multiple/Spread Paymen   11/1/2016                  48078.71    733.92     656.82    107.06     328.45   221.31       0       0

2443    1/9/2017    RSP          Regular/Spread            12/1/2016                  48003.39    911.51      600       75.32     360.19   177.59       0     -13.1

2443   1/24/2017    PAP     Partial/Suspense Payment                                  48003.39    911.51      600         0         0        0          0      600

2443    2/2/2017    RSP          Regular/Spread            1/1/2017                   47874.87    1089.1      600      128.52     359.63   177.59       0     -65.74

2443    3/6/2017    RSP          Regular/Spread            2/1/2017                   47745.38   1266.69      600      129.49     358.66   177.59       0     -65.74

2443    4/8/2017    RSP          Regular/Spread            3/1/2017                   47614.92   1444.28      600      130.46     357.69   177.59       0     -65.74

2443   4/24/2017    ETD      Tax Escrow Disbursement          31                      47614.92   1388.23     -56.05       0         0      -56.05       0       0

2443   4/24/2017    ETD      Tax Escrow Disbursement          31                      47614.92    809.41    -578.82       0         0      -578.82      0       0


                                                                       CONFIDENTIAL                                                                  Ocwen000721

                                                                                                                                           Exhibit B
                     Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 14 of 15 PageID #:
                                                         3657
2443    5/6/2017    RSP       Regular/Spread                    4/1/2017                    47483.49    987       600      131.43   356.72   177.59       0     -65.74

2443   5/31/2017    EID    Insurance Escrow Disb    56 Lender placed Hazard Insurance       47483.49   771.24    -215.76     0        0      -215.76      0       0

2443    6/6/2017    RSP       Regular/Spread                    5/1/2017                    47351.07   948.83      600     132.42   355.73   177.59       0     -65.74

2443    7/3/2017    RSP       Regular/Spread                    6/1/2017                    47217.66   1126.42     600     133.41   354.74   177.59       0     -65.74

2443    7/6/2017    EID    Insurance Escrow Disb    56 Lender placed Hazard Insurance       47217.66   1054.5    -71.92      0        0      -71.92       0       0

2443    7/6/2017    FEW         Fee Waive                                                   47217.66   1054.5       5        0        0        0          0       5

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   1196.5      142       0        0        142        0       0

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   2163.5      967       0        0        967        0       0

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   2602.15   438.65      0        0      438.65       0       0

2443    7/7/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   3297.15     695       0        0        695        0       0

2443   7/10/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   3512.91   215.76      0        0      215.76       0       0

2443   7/12/2017    EIC   Insurance Escrow Credit   56 Lender placed Hazard Insurance       47217.66   3584.83    71.92      0        0       71.92       0       0

2443    8/7/2017    RSP       Regular/Spread                    7/1/2017                    47092.77   3762.42     600     124.89   353.74   177.59       0     -56.22

2443    9/5/2017    RSP       Regular/Spread                    8/1/2017                    46966.94   3940.01     600     125.83   352.8    177.59       0     -56.22

2443   9/25/2017    FEW         Fee Waive                                                   46966.94   3940.01      5        0        0        0          0       5

2443   10/9/2017    RSP       Regular/Spread                    9/1/2017                    46840.17   4118.86     600     126.77   351.86   178.85       0     -57.48

2443   10/24/2017   ETD   Tax Escrow Disbursement                  31                       46840.17   4062.81   -56.05      0        0      -56.05       0       0

2443   10/24/2017   ETD   Tax Escrow Disbursement                  31                       46840.17   3483.99   -578.82     0        0      -578.82      0       0

2443   11/6/2017    RSP       Regular/Spread                   10/1/2017                    46712.45   3646.67     600     127.72   350.91   162.68       0     -41.31

2443   11/10/2017   FEW         Fee Waive                                                   46712.45   3646.67      5        0        0        0          0       5

2443   12/8/2017    RSP       Regular/Spread                   11/1/2017                    46583.77   3768.23     600     128.68   349.95   121.56       0     -0.19

2443    1/9/2018    RSP       Regular/Spread                   12/1/2017                    46454.13   3875.16     600     129.64   348.99   106.93       0     14.44

2443    2/6/2018    RSP       Regular/Spread                    1/1/2018                    46323.52   3982.09     600     130.61   348.02   106.93       0     14.44

2443    3/5/2018    RSP       Regular/Spread                    2/1/2018                    46191.93   4089.02     600     131.59   347.04   106.93       0     14.44

2443    4/8/2018    RSP       Regular/Spread                    3/1/2018                    46059.35   4195.95     600     132.58   346.05   106.93       0     14.44

2443   4/24/2018    ETD   Tax Escrow Disbursement                  31                       46059.35   4134.73   -61.22      0        0      -61.22       0       0

2443   4/24/2018    ETD   Tax Escrow Disbursement                  31                       46059.35   3551.07   -583.66     0        0      -583.66      0       0

2443    5/6/2018    RSP       Regular/Spread                    4/1/2018                    45925.78    3658      600      133.57   345.06   106.93       0     14.44

2443   5/25/2018    FEW         Fee Waive                                                   45925.78    3658       5         0        0        0          0       5

2443   6/12/2018    RSP       Regular/Spread                    5/1/2018                    45791.21   3764.93     600     134.57   344.06   106.93       0     14.44

2443    7/6/2018    RSP       Regular/Spread                    6/1/2018                    45655.63   3871.86     600     135.58   343.05   106.93       0     14.44

2443    8/6/2018    RSP       Regular/Spread                    7/1/2018                    45519.04   3978.79     600     136.59   342.04   106.93       0     14.44

2443    8/8/2018    FEW         Fee Waive                                                   45519.04   3978.79      5        0        0        0          0       5

2443    9/9/2018    RSP       Regular/Spread                    8/1/2018                    45381.42   4085.72     600     137.62   341.01   106.93       0     14.44


                                                                             CONFIDENTIAL                                                              Ocwen000722

                                                                                                                                             Exhibit B
                     Case 2:19-cv-00085-JMS-DLP Document 142-2 Filed 03/09/20 Page 15 of 15 PageID #:
                                                         3658
2443   10/9/2018    RSP       Regular/Spread        9/1/2018                   45242.77   4192.36     600     138.65   339.98   106.64       0     14.73

2443   10/23/2018   ETD   Tax Escrow Disbursement      31                      45242.77   4131.14   -61.22      0        0      -61.22       0      0

2443   10/23/2018   ETD   Tax Escrow Disbursement      31                      45242.77   3547.48   -583.66     0        0      -583.66      0      0

2443   11/12/2018   RSP       Regular/Spread        10/1/2018                  45103.08   3654.12     600     139.69   338.94   106.64       0     14.73

2443   12/5/2018    FEW         Fee Waive                                      45103.08   3654.12      5        0        0        0          0      5

2443   12/19/2018   RSP       Regular/Spread        11/1/2018                  44962.35   3760.76     600     140.73   337.9    106.64       0     14.73

2443   12/28/2018   FEW         Fee Waive                                      44962.35   3760.76      5        0        0        0          0      5

2443   1/15/2019    RSP       Regular/Spread        12/1/2018                  44820.56   3867.4      600     141.79   336.84   106.64       0     14.73

2443   2/11/2019    RSP       Regular/Spread        1/1/2019                   44677.71   3974.04     600     142.85   335.78   106.64       0     14.73

2443    3/8/2019    RSP       Regular/Spread        2/1/2019                   44533.79   4080.68     600     143.92   334.71   106.64       0     14.73




                                                                CONFIDENTIAL                                                              Ocwen000723

                                                                                                                                Exhibit B
